DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive.
On pages 3-4 of the remarks, Applicant argues that Morii does not teach or suggest greatly increasing the number of pairs of rolls (from 3 pairs to 6 pairs) for the purposes stated in the Final Office Action. Rather, Morii teaches that the rolling reduction should be performed in different directions.
The Examiner finds this argument unpersuasive. Morii teaches that there are at least two sets of rolling reduction means, and they are provided so that the directions of rolling reduction are mutually perpendicular (see 6:20-22). Additionally, performing rolling reduction with the rolls in a different direction each time moderates the aforementioned difficulties in rolling reduction caused by work hardening and also uses the action of the compressive force on the unsolidified portions to advantage, so rolling reduction is more effectively accomplished and the objection of reducing center segregation and the occurrence of voids is met. Therefore, it would be obvious that the increase from three pairs of rolls to six pairs of rolls would further increase the rolling reduction in different directions, which would ultimately help reduce center segregations and the occurrence of voids even further. Furthermore, the Examiner maintains that the 
On pages 4-6 of the remarks, Applicant argues that it would not have been obvious to have added three more pairs of rolls to further reform the cast strand into a linear state.
The Examiner finds this argument unpersuasive. The idea of reforming into a linear shape was meant for transitioning from a circular casting to a more linear or square one, and the addition of three extra pairs of rolls would increase the rolling reduction within the metallurgical length where the semi liquid core is still present in the product to further reform the specifically circular shaped casting in Figure 2 into a more linear shape. 
On pages 6-7 of the remarks, Applicant argues that a new and unexpected results is produced by adding three additional pairs of rolls. 
The Examiner finds these arguments unpersuasive because Applicant’s arguments with regard to the product being fed to the mill without using a buffer are not commensurate with the scope of the current claim language. Furthermore, based on Applicant’s disclosure, it appears as though Applicant is relying on a combination of the law of conservation of matter, specific dimensions, and specific locations of positions to effect this speed increase (see paragraphs [0083]-[0085] of the published application, for example). As Morii teaches a method that is obvious and structurally identical to that of the claimed invention, it must follow that if Applicant’s method results in accelerating the product within the metallurgical length to achieve a speed of 6m/min (without Applicant has not properly established “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” to invoke unexpected results. Mere conclusions are not entitled to the weight of conclusions accompanying evidence either in the specification or in a declaration. See MPEP §716.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


11 May 2021

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735